               Case 2:15-cr-00269-RAJ Document 225 Filed 05/05/20 Page 1 of 1




1                                                                  The Honorable Judge Richard A. Jones
2
3
4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
6
7
       UNITED STATES OF AMERICA,                                     NO. CR15-0269 RAJ
8
                                Plaintiff,
9                                                                  ORDER GRANTING MOTION TO
                           v.                                      SEAL EXHIBIT A TO UNITED
10
                                                                   STATES’ RESPONSE TO MOTION
11                                                                 FOR REDUCTION IN SENTENCE
       ROLAND JESSE DAZA-CORTEZ
                                                                   PURSUANT TO 18 U.S.C.
12
                                                                   § 3852(c)(1)
                                Defendant.
13
14
             This matter has come before the Court on the motion to seal Exhibit A to United
15
     States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
16
     § 3582(c)(1). The Court has reviewed the motion and records in this case and finds there
17
     are compelling reasons to permit the filing under seal of the Exhibit A to United States’
18
     Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
19
     § 3582(c)(1), due to the sensitive information contained therein.
20
             IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #221) is GRANTED.
21
     Exhibit A to United States’ Response to Motion for Reduction in Sentence Pursuant to 18
22
     U.S.C. § 3582(c)(1) shall remain filed under seal.
23
             DATED this 5th day of May, 2020.
24
25
26
                                                                 A
                                                                 The Honorable Richard A. Jones
27                                                               United States District Judge
28
      ORDER GRANTING MOTION TO SEAL EXHIBIT A - 1                                  UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      United States v. Roland Jesse Daza-Cortez, CR15-0269 RAJ
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
